Citation Nr: 0502504	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  97-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  The propriety of an initial 50 percent rating for post-
traumatic stress disorder.  

2.  Entitlement to an increased rating for residuals of a 
fracture of T12 and L1 with spinal fusion, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased (compensable) rating for a 
testicular disability.  

4.  The propriety of an increased rating for a left elbow 
disorder, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service including a period from 
December 1990 to December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating action that 
granted service connection and a 30 percent rating for PTSD, 
effective December 27, 1994.  The RO also, among other things 
denied an evaluation in excess of 20 percent for a low back 
disorder; and denied compensable ratings for a left elbow 
disability, and a testicular disorder.  

In March 1997 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

In June 1997 the RO increased the rating for the veteran's 
left elbow disability to 10 percent disabling, effective 
December 27, 1994.  The RO also increased the rating for the 
veteran's PTSD to 50 percent disabling, effective December 
27, 1994.  

The issues of entitlement to increased ratings for left elbow 
and low back disabilities will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's psychiatric symptomatology results in 
severe occupational impairment.  

2.  The veteran has chronic pain in the left testicle, which 
is the equivalent to severe paralysis to the ilio-inguinal 
nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002):38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995).  

2.  The criteria for a 10 percent rating testicular 
disability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8530 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  The VCAA eliminated the 
well-grounded requirement and modified VA's duties to notify 
and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter dated in April 2003, the RO informed the veteran 
of what evidence was needed to substantiate the claim, what 
evidence the veteran was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter also 
invited him to submit relevant evidence.  The statement of 
the case, and supplemental statements of the case explained 
to the veteran the ways in which the evidence did not 
substantiate his claim, and thereby put him on notice of the 
evidence needed to substantiate his claims.

As required by the VCAA, the veteran has been afforded VA 
psychiatric and genitourinary examinations.  In addition, it 
does not appear from a review of the record that any clinical 
evidence relevant to the veteran's current claims for 
increased ratings for psychiatric and left testicle 
disabilities are available, but not associated with the 
claims folder.  

Because VA has complied with the notice requirements of the 
VCAA, provided required examinations, and since there is no 
known outstanding evidence; there is no reasonable 
possibility that further efforts could aid in substantiating 
the veteran's current appellate claims 38 U.S.C.A. 
§ 5103A(a)(2).  Accordingly, the Board will proceed to 
adjudicate on the current record the veteran's current claims 
for increased ratings for PTSD and a testicle disability.  

Factual Basis

VA clinical records reflect occasional treatment during the 
1990s for pain in the left testicle.  

On VA medical examination conducted in July 1994 the veteran 
was reported to have had urinary urgency and testicular pain 
following his in-service back injury.  Evaluation of the 
testicles and penis was within normal limits.  

On a July 1995 psychiatric examination the veteran was noted 
to be somewhat concrete in his thinking and speech; and was 
tangential and somewhat circumstantial.  He was somber and 
seemed mildly depressed.  There were no hypomanic episodes, 
and the veteran did not feel that people talked about him 
behind his back.  Audio and visual hallucinations were 
denied.  He reported a low energy level and sleeping 
difficulties, as well as explosions of anger.  The diagnoses 
were PTSD, and dysthymic disorder.  Incapacity was said to be 
moderate.  

At a March 1997 hearing at the RO the veteran reported that 
his PTSD resulted in sleeping difficulties, violent tantrums, 
and marital problems.  He also complained of testicular pain 
ever since service and he said that he had been told that it 
was caused by his back disability.  

On an April 1997 VA genitourinary examination the veteran 
complained of daily intermittent left testicular pain that 
could last up to one hour and was precipitated or aggravated 
by strenuous activity and sex.  Evaluation revealed normal 
external genitalia.  There was no testicular tenderness and 
no atrophy was noted.  Measurement and consistency were 
normal and comparison was equal.  It was reported that an 
ultrasound of the testicles had been performed and was 
normal.  The diagnoses were no testicular disease and left 
testicular pain likely radicular.  

In the course of an April 1997 VA psychiatric examination the 
veteran reported significant problems sleeping, as well as 
increasing depression.  Suicidal ideation was reported.  He 
reported working part time in food service, but had problems 
with his job due to back pain.  

Evaluation revealed that the veteran was appropriately 
groomed and dressed.  He was mildly dysphoric and anxious and 
related that he was worried and distraught about the job 
limitations caused by his disabilities.  He was ruminative 
about his military experiences, but he denied flashbacks.  It 
was noted that he veteran was frequently irritable and was 
depressed for 5 out of every 7 days.  He also said that he 
had impaired memory and concentration.  Present suicidal and 
homicidal ideation was noted.  The diagnoses on Axis I was 
PTSD and adjustment disorder with depressed mood.  The 
veteran's Global Assessment of Functioning score was 45.  His 
level of impairment was said to be severe.  

On VA neurological examination conducted in April 1997 the 
veteran complained of left testicle pain.  The examination 
was said to be normal neurologically.  A urological work-up 
and CT scan were reported to be negative for hernia or 
genitourinary pathology.  The diagnosis was left orchidynia 
and left paraspinal pain secondary to fractures at T12-L1.  

During a June 1999 VA psychiatric examination it was reported 
that the veteran worked at the Post Office.  He complained of 
sleeping problems, recurrent nightmares, explosiveness, 
depression, anxiety, memory problems, poor concentration, 
intrusive thoughts of service, and social isolation.  On 
evaluation the veteran was alert, coherent, and fully 
oriented.  His mood was dysphoric and anxious .  
Hallucinations and delusions were denied, as were suicidal 
and homicidal ideation.  Recent memory was disturbed, and 
concentration was poor.  Judgment was not disturbed.  The 
diagnosis on Axis I was PTSD.  A GAF score of 53 was 
reported.  

During a VA general medical examination in October 1999 the 
veteran's genitalia were normally descended bilaterally and 
were normal in size and shape. but softer than normal.  

On a VA genitourinary examination conducted in April 2003, 
the veteran complained of a sharp intermittent throbbing pain 
in the left testicle with an intensity of 6-7/10.  The pain 
was worsened by activities such as swimming.  The veteran 
said that he did not take any medication for his pain.  The 
veteran denied dysuria, hematuria, hesitancy, weak stream, 
and frequency.  There was no impotency, urinary tract 
infections, renal colic, nephritis malignancies, 
catheterization trauma, or surgery involving the testicles or 
penis.  The veteran had normal male genitalia with both 
testicles present.  The left testicle was reported to be 
smaller than the right.  There was no pain on palpation of 
the testicles and no palpable masses.  An echogram of the 
scrotum revealed bilateral microcalcifications.  There were 
no varices, or hydrocele and the testicles were normal in 
size.  The diagnosis was chronic testicular pain with no 
change since previous examination.  The physical examination 
was said to be within normal limits.

On VA psychiatric examination in April 2003, it was noted 
that the veteran worked as a custodian for the Postal 
Service.  It was noted that the veteran experienced 
occasional dreams and nightmares about service, intrusive 
thoughts, insomnia, irritability, impaired concentration, 
avoidant behavior, depression, crying spells, and 
difficulties expressing emotions.  He described cordial but 
distant relationships with supervisors and co-workers.  He 
did not report missing time from his work due to psychiatric 
symptoms.  

Evaluation reportedly revealed a dysphoric mood and that the 
veteran displayed great distress when describing how his life 
had changed since military service.  There was no impairment 
of thought processes or communication noted.  Speech was 
spontaneous, relevant and normal in rate and rhythm.  
Thinking was logical, goal directed and without evidence of a 
thought disorder.  Hallucinations and delusions were denied. 
He denied panic attacks, obsessions, and rituals that may 
interfere with functioning.  Long and short-term recall was 
impaired and attention and concentration were significantly 
impaired.  Judgment and insight were intact.  The diagnoses 
on Axis I included PTSD.  A GAF score of 49 was reported.  It 
was noted that the veteran had maintained employment for the 
previous 6 or 7 years, but his jobs were not commensurate 
with his educational level.  

VA clinical records reflect outpatient treatment during 2003 
for disorders that included psychiatric symptoms and 
testicular pain.  

Legal Analysis

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is also noted that the VA schedule for rating mental 
disorders was revised effective November 7, 1996.  The Court 
has held that, where the law and regulations change after a 
claim has been filed or reopened, but before the 
administrative or judicial appeals processed has been 
completed, the version most favorable to the veteran will 
apply.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation. If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change. The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).

Under the criteria in effect prior to November 7, 1996, PTSD 
resulting in definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and with psychoneurotic symptoms resulting in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment is 
evaluated as 30 percent disabling. A 50 percent evaluation is 
assigned for PTSD symptomatology resulting in considerable 
impairment in the ability to maintain effective or favorable 
relationships with people and with flexibility, reliability, 
and efficiency levels so reduced by reason of psychoneurotic 
symptomatology that there is considerable industrial 
impairment.  PTSD with symptoms that severely impair the 
ability to establish and maintain favorable relationships 
with people and with psychoneurotic symptoms of such severity 
that there is severe impairment in the ability to obtain or 
retain employment is evaluated as 70 percent disabling.  PTSD 
symptoms resulting in the attitudes of all contacts except 
the most intimate so adversely affected as to result in 
virtual isolation in the community, and with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior and 
if demonstrably unable to obtain or retain employment 
warrants a 100 percent rating.  38 C.F.R. § 4.132, Diagnostic 
Code 9411(1996).

Under the criteria for rating PTSD which became effective on, 
and subsequent to, November 7, 1996, a 30 percent evaluation 
is assigned for symptomatology resulting in occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks  (although generally functioning 
satisfactorily, with routine behavior, self care and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep disturbance, and mild memory loss (such 
as forgetting name, directions, and recent events).  A 50 
percent evaluation is assigned for symptomatology resulting 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of mood 
and motivation; difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  
A 100 percent evaluation is assigned when a psychiatric 
disability results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130.

After a review of the evidence with consideration of both the 
new and the old criteria for evaluating the veteran's PTSD, 
the Board concludes that the criteria in effect prior to 
November 7, 1996, provide a basis for granting a 70 percent 
evaluation.

On several VA psychiatric examinations the veteran has been 
noted to have poor concentration and memory.  Depression, 
anxiety, intrusive recollections and avoidant behavior have 
also been reported.  Over the course of the appeal period, 
the veteran's GAF scores have generally indicated severe 
impairment.  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2004).

Although the veteran is employed, the examiner who conducted 
the most recent examination noted that the veteran's 
employment was not up to the veteran's degree of education.  
In the Board's opinion, the evidence indicates that his 
service connected PTSD results in severe social and 
industrial impairment.  Therefore, this disability warrants a 
70 percent evaluation under the criteria of Diagnostic Code 
9411 in effect prior to November 7, 1996.  

Under the old rating criteria there were three independent 
bases for a 100 percent evaluation.  Richards v. Brown, 9 
Vet. App. 266 (1996).  That rating was warranted where the 
attitude of all contacts except the most intimate were so 
adversely affected so as to result in virtual isolation in 
the community; or there were totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral process associated with all daily 
activities such as fantasy confusion, panic and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior; or where the veteran was demonstrably unable to 
obtain or retain employment.

Throughout the appeal period the veteran has maintained 
contacts with co-workers and his family.  Therefore, the 
Board cannot find that his disability has resulted in virtual 
isolation in the community.

Reality testing has also been intact on the examinations 
conducted since the effective date of service connection.  He 
has maintained his responsibilities at work and with his 
family.  Therefore he does not have totally incapacitating 
symptoms or symptoms resulting in a profound retreat from 
mature behavior.

The veteran has maintained employment throughout the period 
since service connection became effective.  Accordingly, he 
is not demonstrably unable to obtain or retain employment.

Under the new criteria, the sole basis for a 100 percent 
rating is total occupational and social impairment."  
Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Since 
the evidence does not demonstrate that the veteran's 
psychiatric symptomatology is totally incapacitating as to 
render the veteran unable to obtain employment, and he has 
maintained family and job contacts; he does not have total 
occupational or social impairment.  Therefore a 100 percent 
rating for PTSD is not warranted.  

The 70 rating assigned by the Board by virtue of this 
decision represents the most disabling the veteran's PTSD has 
been since the date of the claim.  Accordingly, staged 
ratings for the veteran's PTSD are not warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Testicular Disability

The RO has rated the veteran's testicular disability under 
Diagnostic Code 7523. See 38 C.F.R. § 4.20. Under that 
diagnostic code, a noncompensable rating is warranted when 
there is complete atrophy of only one testicle; a 20 percent 
evaluation may be assigned where complete atrophy of both 
testicles is shown. 38 C.F.R. § 4.115b, Diagnostic Code 7523.  

The record indicates that the veteran's testes and genitalia 
have been normal on repeated VA examinations.  No atrophy of 
a testicle has been clinically.  Thus, the criteria of 
Diagnostic Code 7523 do not provide a basis for a compensable 
rating for the veteran's testicular disability.  

The veteran's testicular disability may also be rated by 
analogy, see 38 C.F.R. § 4.20 (2003), to "penis, deformity, 
with loss of erectile power." 38 C.F.R. § 4.115b, Diagnostic 
Code 7522. The rating schedule provides a 20 percent rating 
for deformity of the penis with loss of erectile power. 
Again, however, recent VA examinations showed no abnormality 
of the penis whatsoever.  Accordingly, the Board concludes 
that the provisions of Diagnostic Code 7522 do not provide a 
basis for a compensable rating for the veteran's testicle 
disability and the glans cavernosum and spongiosum were 
without abnormally.  

The Board notes, however, that the veteran's testicular pain 
occurs in the area enervated by the ilio-inguinal nerve.  
Thus, the testicular disability may also be rated the 
provisions of 38 C.F.R. § 4.124(a), Diagnostic Code 8530, 
which provides a 10 percent rating, and no more, for neuritis 
of the ilio-inguinal nerve that is severe or complete.  In 
view of the persistent and frequent complaints of pain in the 
testicular area, the veteran's testicular disorder 
constitutes a disability that is equivalent to severe 
neuritis of this nerve and, therefore a 10 percent rating for 
testicular pain is warranted under the criteria of this 
diagnostic code.  

The 10 percent evaluation is the maximum rating under 
Diagnostic Code 8530, and the veteran has not alleged, nor 
does the evidence show that the disability has required 
frequent periods of hospitalization or caused marked 
interference with employment so as to require consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b) 
(2004).



ORDER

Entitlement to an initial 70 percent rating for PTSD is 
granted, effective December 27, 1994.  

Entitlement to a 10 percent rating for a testicular 
disability is granted.  


REMAND

The veteran has not received the notice required by 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), with regard to 
his left elbow claim.

While the veteran was afforded a VA examination of his 
service connected low back disability in April 2003, that 
evaluation did not provide sufficient clinical findings to 
evaluate this disability under the revised criteria.  
Accordingly a current VA orthopedic and neurological 
examinations of the veteran's low back disability is 
necessary prior to further appellate consideration of the 
veteran's claim for an increased rating for his low back 
disability.  

In addition, the Board notes that the veteran has reported 
receiving private medical treatment of his low back 
disability in recent years, but no clinical records 
reflecting such treatment are in the claims folder.  In 
addition the record indicates ongoing treatment for the 
veteran's low back disability at a VA medical center.  
However, no records reflecting such treatment subsequent to 
October 17, 2003, are currently in the claims folder.  
Records reflecting subsequent treatment for back complaints 
at this VA facility should be obtained and associated with 
the claims folder.  

It is also noted that the veteran was last afforded a VA 
examination of his left elbow complaints in October 1999.  In 
a recent statement the veteran's representative has asserted 
that the left elbow disability has been aggravated by 
overuse.  This raises the possibility of increased 
symptomatology in the left elbow since the 1999 VA 
examination.  The Board therefore believes that the veteran 
should also be afforded a current VA examination of this 
disability prior to further appellate consideration of the 
veteran's claim for an increased rating for his left elbow 
disability.  

In view of the foregoing, this case is REMANDED for the 
following actions: 


1.  Provide the veteran with a VCAA notice 
letter regarding his claim for an increased 
rating for a left elbow disability.

2.  Obtain all clinical records documenting 
treatment for the veteran's low back 
disability at the Northport VA Medical Center 
subsequent to October 17, 2003.  All records 
obtained should be associated with the claims 
folder.  

3.  Contact the veteran and request the names, 
addresses, and approximate dates of treatment 
of all private health care providers who have 
treated him for low back complaints since his 
discharge from service.  When the veteran's 
responds and provides any necessary 
authorization, the named health care providers 
should be contacted and asked to provide 
copies of all records documenting such 
treatment.  All records obtained should be 
associated with the claims folder.  

4.  Schedule the veteran for VA orthopedic and 
neurological examinations to determine the 
current level of impairment due to the 
service-connected low back disorder and his 
service connected left elbow disability.  The 
veteran's claims file must be made available 
to the examiner for.  

The orthopedic examiner should report the 
range of motion of the lumbar spine in degrees 
to include flexion, extension, left and right 
lateral rotation, and left and right rotation.  
The examiner is also asked to report any 
additional limitation of motion due to 
weakened movement, excess fatigability, or 
incoordination.  Such inquiry should not be 
limited to muscles or nerves.

The examiner should also report the presence 
of muscle spasm, and any abnormal alignment of 
the spine.

The examiner should also specify the range of 
motion in degrees of the left elbow (including 
supination and pronation, flexion and 
extension).  The examiner is also asked to 
report any additional limitation of motion due 
to weakened movement, excess fatigability, or 
incoordination.  

On neurologic examination, the examiner should 
note whether the service connected back 
disability is manifested by intervertebral 
disc disease.  If so, the examiner should 
specify whether the disability causes 
incapacitating episodes (doctor prescribed bed 
rest) and if so describe the number and 
duration of such episodes during the past 12 
month.  The examiner should note all 
neurologic abnormalities caused by 
intervertebral disc disease.  The neurologic 
examiner should also note whether disc disease 
causes complete or partial paralysis, or 
neuritis or neuralgia of any nerve. If there 
is partial paralysis, neuritis or neuralgia of 
any nerve, the examiner should note whether 
such paralysis is mild, moderate or severe.  

5.  Then, readjudicate the claims for 
increased ratings for the veteran's low back 
and left elbow disabilities.  If these claims 
remain denied, issue a supplemental statement 
of the case.  Then, return the case to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


